PER CURIAM.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date January 24, 1968. Our consideration of the petitions, the record and briefs, and oral argument heard, leads us to conclude that the petition and cross-petition for certiora-ri should be and are hereby denied.
Attorney’s fee in the amount of $300.00 is awarded to claimant’s attorney.
It is so ordered.
CALDWELL, C. J., ROBERTS, ERVIN and ADAMS, JJ., and SPECTOR, District Court Judge, concur.